


Exhibit 10.34

 

AMENDMENT TO EMPLOYMENT AGREEMENT BETWEEN

DTS, INC. AND DANIEL E. SLUSSER

 

This Amendment (the “Amendment”) effective as of December 17, 2008, is made and
entered into by and between DTS, Inc. (the “Company”) and Daniel E. Slusser (the
“Executive”).

 

Whereas, DTS and Executive have previously entered into an Employment Agreement
effective May 31, 2007 (the “Agreement”); and

 

Whereas, the parties to the Agreement wish to amend the Agreement;

 

NOW THEREFORE, in consideration of the respective covenants contained herein,
the parties agree as follows:

 

1.                                       A new Section 13 entitled “Section 409A
Compliance” shall be added to the Agreement as follows:

 

13.                                 Section 409A Compliance.  This Agreement is
intended to comply with, or otherwise be exempt from, Section 409A of the
Internal Revenue Code (“Section 409A”).  The Company and you agree to execute
any and all amendments to this Agreement as mutually agreed in good faith that
may be necessary to ensure compliance with the provisions of Section 409A.  The
preceding provisions, however, shall not be construed as a guarantee by the
Company of any particular tax effect to you under this Agreement.

 

For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.  With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to you as specified under this Agreement, such reimbursement of
expenses or provision of in-kind benefits shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Internal Revenue
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(3) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

No amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” subject to Section 409A shall be paid unless

 

--------------------------------------------------------------------------------


 

and until you first incur a “separation from service” for purposes of
Section 409A.  Further, to the extent that you are a specified employee” (as
defined in Section 409A) as of the date of your separation from service, no
amount that constitutes a deferral of compensation which is payable on account
of your separation from service shall paid to you before the date (the “Delayed
Payment Date”) which is first day of the seventh month after the date of your
separation from service or, if earlier, the date of your death following such
separation from service.  All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.

 

This Amendment does not delete, terminate or replace any provision of the
Agreement except as specifically provided herein.

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
day and date first written above.

 

DANIEL E. SLUSSER

 

DTS, INC.

 

 

 

 

 

 

By:

/s/ Daniel E. Slusser

 

By:

/s/ Jon E. Kirchner

             Daniel E. Slusser

 

             Jon Kirchner

 

 

             President & Chief Executive Officer

 

 

 

Date:

12/17/2008

 

 

 

 

Date:

September 29, 2008

 

2

--------------------------------------------------------------------------------
